Title: From John Adams to John Marshall, 23 August 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Aug 23d 1800

Inclosed is a letter from Col. Norton of Marthas vineyard & copy of a certificate from Sir Guy Carlton. If Norton should make you a visit it is my desire that you would attend to his story & give him a letter to Mr. King, requesting Mr. King to give him any in his power without committing his government. I wish you to write at the same time a private letter to Mr. King, expressing it to be at my request, cautioning him against lending money to Norton for a burned child dreads the fire. This man took me in for fifty guineas when I was in London no part of which shall I ever see. Nortons cause I believe is just but he is an insinuating slippery body
With great esteem &c.
